UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                  * JUL 09 2019 ^
                                                          -X
                                                                      BROOKLYN OFFICE
BASSAM MOHSIN,et al.

                      Plaintiffs,
                                                                    DECISION & ORDER
              V.                                                    19-CV-2401(WFK)(SMG)

DONALD J. TRUMP,et al.

                      Defendants.

                                                          -X




WILLIAM F. KUNTZ,II, United States District Judge:

       On June 13,2019, Plaintiffs filed a letter motion requesting permission from the Court to

serve exhibits of the summons and Complaint to Defendants in the form ofcompact discs. See

ECF No. 11. On June 14,2019, the Court referred this motion to Magistrate Judge Steven M.

Gold for a Report and Recommendation. See ECF No. 12.

       On June 21, 2019, Judge Gold filed a Report and Recommendation recommending the

Court grant Plaintiffs' request given no objections were raised and "it does not appear that
defendants will be prejudiced if served with exhibits in digital rather than hard copy form. See
ECF No. 13. Defendants did not file any objections to the Report and Recommendation, which
were due July 5,2019.

       The Court reviews a Report and Recommendation for clear error when no objections

have been filed. See Covey v. Simonton, 481 F. Supp. 2d 224,226(E.D.N.Y. 2007)(Garaufis,
J.). We find no such error here. The Court therefore adopts the Report and Recommendation of
Magistrate Judge Gold in its entirety. Accordingly, it is hereby ordered that Plaintiffs' request to

serve exhibits in digital form be granted, in accordance with the Report and Recommendation.

                                                      SO ORDE



                                                       s/William F. Kuntz, II

                                                        ON. WILLIAM F. KIOTZ,/II
                                                      United States District Jddge
Dated: July 8,2019
       Brooklyn, New York
